UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

D . D. et al . ,
                                             19cv7537 (JGK)
                       Plaintiffs,
                                             ORDER
             - against -

NEW YORK CITY DEPARTMENT OF                     USDC SONY
EDUCATION et al .,                              DOCUM~:N 1·
                                                F:LECTRON!CAi..:_y FlL En
                       Defendants.              oocu                               u

                                                DA Tc FI 'L-F --:l---,y-- /-:--2---"} .- - --
                                                             . L- ..   -.v ·   Q :'. ;..._,O
JOHN G. KOELTL, District Judge:

       It having been reported to this Court that the parties have

settled this action , it is , on this 12th day of March , 2020 ,

hereby ordered that this matter be discontinued with prejudice but

without costs ; provided , however , that within 30 days of the date

of this order , counsel for the plaintiff may apply by letter for

restoration of the action to the calendar of the undersigned , in

which event the action wil l be restored .

       Any applicat i on to reopen must be filed within thirty (30)

days of this order ; any app l ication to reopen f i led thereafter may

be denied solely on that basis . Further , if the parties wish for

the Court to retain jurisdiction for the purpose of enforcing any

 settlement agreement , they must submit the settlement agreement to

 the Court within the same thirty - day period to be so - ordered by

 the Court . Unless the Court orders otherw i se , the Court will not

 retain jurisdiction to enforce a settlement ag r eement unless i t is

made part of the public record .
     All pending motions are dismissed as moot.    All conferences

are canceled . The Clerk of Court is directed to close this case .

SO ORDERED.

Dated:    New York, New York
          March 12, 2020


                                            John G. Koeltl
                                      United States District Judge




                                  2
